Exhibit 10.18

Apache Corporation 401(k) Savings Plan

Apache Corporation (“Apache”) sponsors the Apache Corporation 401(k) Savings
Plan (the “Plan”). In section 10.4 of the Plan, Apache reserved the right to
amend the Plan from time to time. Apache hereby exercises that right by
replacing section 9.3(b) of the Plan with the following, effective February 3,
2016:

(b) Directed Investments. Accounts shall be invested, upon direction of each
Account Owner made in a manner acceptable to the Committee, in any one or more
of a series of investment funds designated by the Committee or to the extent
permitted by the Committee in a brokerage arrangement. One or more of the
investment alternatives may consist, in whole or in part, of shares of Company
Stock. To the extent that any Account is invested in Company Stock or in
investment funds consisting primarily of Company Stock, an Account Owner may
sell such investment at any time, subject to reasonable administrative delays
and any blackout periods imposed by the Committee (including blackout periods
that apply to particular Participants to ensure compliance with the securities
laws). The funds available for investment and the principal features thereof,
including a general description of the investment objectives, the risk and
return characteristics, and the type and diversification of the investment
portfolio of each fund, shall be communicated to the Account Owners in the Plan
from time to time. Any changes in such funds shall be immediately communicated
to all Account Owners.

EXECUTED this 17 day of February, 2016.

 

APACHE CORPORATION By:  

/s/ Margery M. Harris

  Margery M. Harris   Executive Vice President, Human Resources